                                                                     USDC
                Case 1:16-cr-00656-GHW Document 779 Filed 08/25/20 Page 1 ofSDNY
                                                                             1
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
                                                                     DATE FILED: 8/25/20




                                                           MEMORANDUM ENDORSED




 Application granted. The conference scheduled for 10:00 a.m. on August 28, 2020 is adjourned to August 28, 2020
 at 12:00 p.m.
SO ORDERED.
                                                                             _____________________________________
Dated: August 25, 2020                                                             GREGORY H. WOODS
New York, New York                                                                United States District Judge
